FOURNET, Chief Justice.
The defendant prosecutes this appeal from a judgment granting her husband a divorce as well as the permanent custody of their infant daughter, contending there was not a sufficiency of evidence on the trial of the case to establish the act of adultery upon which the action for divorce was predicated, and, in any event, that the custody of the small child should be awarded the mother under the law and jurisprudence of this state.
A detailed analysis of the sordid facts of this case will not aid in our decision here. Suffice it so say that because of the nature of the case we have carefully examined the record and find there is ample evidence to support the conclusion of the trial judge that the husband was entitled to the divorce. And while the courts of the state are loathe to take a minor child from its mother, who, under the law, is preferred to the father, inasmuch as the law also considers the welfare and best interests of the child to be paramount, we cannot say, under the particular facts of this case as developed during the trial, that the trial judge abused the discretion vested in him in such cases in awarding the custody to the father.
*305For the reasons assigned, the judgment is affirmed.